On December 6, 1996, the defendant, Nelson Jay Gutierrez, was sentenced to Montana State Prison for a period of ten (10) years for the offense of felony driving under the influence of alcohol. Defendant shall not be eligible for parole for the first five (5) years of his sentence and until he has completed a chemical dependency program at Montana State Prison and his counselor believes defendant will not be a danger to the public if he is paroled. Defendant’s conditions of parole are stated in the December 6, 1996 judgment. That defendant shall be given credit for thirty-one (31) days in the Park County Jail.
On August 21, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed. The defendant shall receive credit for 30 days spent at an inpatient treatment center prior to sentencing.
Done in open Court this 21st day of August, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
The Sentence Review Board wishes to thank Nelson Jay Gutierrez for representing himself in this matter.